                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


GEORGE ZIMMERMAN

                    Plaintiff,
v.                                                     Case No.: 8:20-cv-01077-CEH-CPT


PETE BUTTIGIEG et al.

                     Defendants



          PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

          Plaintiff George Zimmerman (“Plaintiff”) hereby submits his opposition to Defendants

Pete Buttigieg (“Buttigieg”) and Elizabeth Warren’s (“Warren”) Motion to Dismiss.

I.        INTRODUCTION

          This actions centers around two tweets from Buttigieg and Warren that maliciously

defame Plaintiff, all in an effort to pander to the African-American community in Florida in

order to drum up support and votes for their now failed presidential campaigns. Not

coincidentally, Florida is “the third largest state and which is crucial to win the 2020 Democrat

presidential primary and the general presidential election.” Comp. ¶ 6. It is telling that

Defendants chose to tweet about an event that so polarized Floridians. These tweets were nothing

more than cynical and defamatory campaign efforts targeted at Florida and this district, among

others.

          Specifically, On February 5, 2020, Buttigieg tweeted:

          Trayvon Martin would have been 25 today. How many 25th birthdays have been
          stolen from us by white supremacy, gun violence, prejudice, and fear?
          #BlackLivesMatter. Comp. ¶ 8.




                                                  1
Warren tweeted:

       My heart goes out to @SybrinaFulton and Trayvon's family and friends. He
       should still be with us today. We need to end gun violence and racism. And we
       need to build a world where all of our children—especially young Black boys—
       can grow up safe and free. Comp. ¶ 9.

It is clear that these tweets were “of and concerning” Plaintiff, as set forth below, under Florida

defamation law, since it is universally known that Plaintiff had shot Trayvon Martin, but was

acquitted of all charges as he had been found to have acted in self-defense. Comp. ¶17. Thus,

Buttigieg and Warren had no factual basis to assert that Plaintiff had acted due to “white

supremacy,” “gun violence,” or “racism” in shooting Trayvon Martin, as the official finding of

the court was that he had acted in self-defense. This is plainly defamatory.

II.    ARGUMENT

       A.      This Court Has Personal Jurisdiction over Defendants

       During the motion to dismiss stage, a plaintiff need only “establish a prima facie case of

personal jurisdiction over a nonresident defendant.” S.E.C. v. Carrillo, 115 F.3d 1540, 1542

(11th Cir. 1997) (quoting Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990)). When

determining whether a prima facie case has been established, “[t]he district court must accept the

facts alleged in the complaint as true . . . [and] the district court must construe all reasonable

inferences in favor of the plaintiff.” Id. If the defendant sustains its burden of challenging the

plaintiff’s allegations through affidavits or other competent evidence, the plaintiff can

substantiate the jurisdictional allegations in the complaint by affidavits or other evidence. Future

Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000).

       “Whether the court has personal jurisdiction over a defendant is government by a two-

part analysis.” Verizon Trademark Servs., LLC v. Producers, Inc., 810 F. Supp. 2d 1321, 1323-

24 (M.D. Fla. 2011). First, the court determines whether the applicable state long-arm statue is



                                                 2
satisfied. Future Tech. Today, 218 F.3d at 1249. Second, if the state long-arm statute is satisfied,

the court analyzes “whether the exercise of jurisdiction over the defendant comports with the

Constitution’s requirements of due process and traditional notions of fair play and substantial

justice.” Verizon Trademark Servs., 810 F. Supp. 2d at 1324.

       Defendants apparently concede that the Florida long-arm statute is satisfied. As set forth

in Defendants’ motion, “…when “the material posted on the website about a Florida resident” is

“not only . . . accessible in Florida,” but has also been “accessed in Florida,” then the posting

may “constitute the commission of the tortious act of defamation within Florida under section

48.193(1)(b),” Florida’s long-arm statute. Internet Sols. Corp. v. Marshall, 39 So. 3d 1201, 1203

(Fla. 2010).” ECF No. 17 at 10. The Complaint alleged that Defendants’ tweets were “widely

covered in the national and international media, and in particular in the state of Florida,” Comp.

¶¶ 5, 6) and (b) were “published nationally and internationally and in Polk County in the state of

Florida.” Comp. ¶ 43. Thus, it is clear that the subject tweets were accessed in Florida, thereby

satisfying the long-arm statute.

       With regard to due process, “[a] fundamental element of the specific jurisdiction calculus

is that a plaintiff’s claim must arise out of or relate to at least one of the defendant’s contacts

with the forum.” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013).

The Eleventh Circuit has instructed that a court’s “inquiry must focus on the direct causal

relationship between the defendant, the forum, and the litigation.” Id. at 1355-56. Here,

Defendants were both amidst presidential campaigns at the time they made the subject tweets.

Comp. ¶¶ 5-6. Not coincidentally, Florida is the “third largest state and which is crucial to win

the 2020 Democrat presidential primary and the general presidential election.” Comp. ¶5. These

tweets were specifically designed to drum up voter support in Florida. “Defendant Buttigieg and




                                                 3
Defendant Warren defamed Zimmerman for political gain in misguided and malicious attempts

to bolster their standings amongst African-American voters, all at Zimmerman’s expense.”

Comp. ¶ 1. Defendants knew that they had to gain voter support in Florida in order to have a

chance of being nominated and elected, as it is and has been one of the main swing states. Thus,

Defendant specifically target Florida with their tweet.

         Defendants have also specifically targeted Florida with their efforts to raise money for

their presidential campaigns. Buttigieg even hired a staffer from Tampa Mayor Jane Castor’s

team, Samantha Pollara, to serve as his “Florida Investment Director.” 1 In August of 2019,

Buttigieg held a series of campaign events in Orlando, Florida to “help build support and

campaign funding….”2 In just February of this year, Buttigieg had planned a campaign trip to

South Florida to “hold fundraisers and ‘community conversations,’” but had to cancel due to

illness.3

         Warren actually opened a campaign offices in Orlando and Miami. As reported by the

Orlando Sentinel, “[t]he office had been in the Warren campaign’s plans since September, when

it announced its official presence in Florida as part of its strategy vying for voters in the key

battleground state. The campaign’s first state office opened in Miami last year.”4 Warren had a

full team of Florida campaign staffers, “led by her Florida state director Kimberly Diaz Scott….




1   https://floridapolitics.com/archives/296193-jane-castor-pete-buttigieg-campaign

2https://www.mynews13.com/fl/orlando/news/2019/08/07/pete-buttigieg-looks-for-campaign-
support-and-funding-in-orlando

3   https://www.miamiherald.com/news/politics-government/election/article240645697.html

4https://www.orlandosentinel.com/news/os-ne-elizabeth-warren-orlando-office-20200201-
puj2zbbobrfv7oxbtsczxigwum-story.html



                                                  4
Diaz Scott is joined by a team of nine strategists and organizing, data, mobilization, and training

directors, giving Warren one of the most complete campaign operations in Florida.”5

          Thus, it is clear that both Warren and Buttigieg both consciously targeted Florida as a key

part of their presidential campaigns. Since the Complaint alleges that their tweets were made as

part of their campaigning efforts, and directly concern both Plaintiff and Trayvon Martin, there

can be no due process violation. In fact, under Florida law, presidential candidates have to

register in Florida in order to campaign and solicit funds, which both Defendants have done.

          Lastly, in the U.S. Supreme Court case of Keeton v. Hustler, Inc., 465 U.S. 770 (1984),

the plaintiff was a resident of New York, who brought a defamation case in New Hampshire

against the defendant magazine, which was an Ohio corporation. Id. at 772. The only connection

that the defendant had to New Hampshire was that the magazine had circulation in New

Hampshire. Id. The U.S. Supreme Court held that the publisher of a national magazine was

subject to jurisdiction in every location in which it was circulated, even if “the bulk of the harm

done to petitioner occurred outside [the forum].” Id. at 780. In addition, in Keeton, the only

connection necessary that the publisher had to the forum state was the circulation and sale of the

publication. It is indisputable that the defamatory statements were published in this judicial

district, Comp. ¶ 8, 9, thereby affording the Court personal jurisdiction in this case.

          B.     Plaintiff Has Properly Pled Causes of Action

          First, a complaint “does not require detailed factual allegations.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (U.S. 2009) (internal quotations omitted). To survive a motion to dismiss, a

complaint need only “contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Id. (internal quotations omitted).


5   https://floridapolitics.com/archives/313326-elizabeth-warren-staffs-up-in-florida



                                                   5
       Under Florida Law, the elements of defamation are, ““(1) the defendant published a false

statement; (2) about the plaintiff; (3) to a third party; and (4) the falsity of the statement caused

injury to plaintiff.” Border Collie Rescue, Inc. v. Ryan, 418 F. Supp. 2d 1330, 1348 (M.D. Fla.

2006. Defendants incredulously contend (1) that their tweets were not about the Plaintiff and (2)

that the tweets were not defamatory.

               1.      Defendants’ Tweets were About Plaintiff

       It is well-settled that Plaintiff need not to have been expressly named in the defamatory

publications for them to have been “of and concerning” Plaintiff.

       It is unnecessary for an article to name a person in order for it to be “of and
       concerning” that person. If it can be shown either that the implication of the
       article was that the plaintiff was the person meant or that he or she was
       understood to be the person spoken about in light of the existence of extrinsic
       facts not stated in the article, then it is “of and concerning” the plaintiff as though
       the plaintiff was specifically named. SACK ON DEFAMATION § 2:9:1 at 2-149
       [4th ed 2012]

The Eleventh Circuit agrees. “For one thing, nowhere in the article is Horsley mentioned

either by name or ascertainable implication. To be actionable, "the [allegedly] defamatory words

must refer to some ascertained or ascertainable person, and that person must be the plaintiff."

Horsley v. Feldt, 304 F.3d 1125, 1136 (11th Cir. 2002) (emphasis added). Other courts have also

expounded on this fundamental principle. “Further, "[i]t is not necessary that all the world should

understand the libel; it is sufficient if those who knew the plaintiff can make out that he is the

person meant." Three Amigos SJL Rest., Inc. v. CBS News Inc., 2015 NY Slip Op 06409, ¶ 5, 132

A.D.3d 82, 90-91, 15 N.Y.S.3d 36, 43 (App. Div. 1st Dept.).

       Defendants’ argument that their tweets were not about Plaintiff is bizarre and ridiculous,

at best. Had they simply pointed out that Trayvon Martin would have been 25 on February 25,

2020, then their argument may have held water. However, each of them went much further –




                                                 6
clearly talking about Plaintiff without saying his name. George Zimmerman is associated with

the death of Trayvon Martin; this is beyond dispute!

           Buttigieg also tweeted, “How many 25th birthdays have been stolen from us by white

supremacy, gun violence, prejudice, and fear?.” Comp. ¶ 8. Warren tweeted, “We need to end

gun violence and racism.” Comp. ¶ 9. The fact that these statements were juxtaposed next to

Trayvon Martin, ad that it is nearly universally known that Plaintiff had shot Trayvon Martin in ,

but was acquitted on self-defense grounds, the only reasonable implication is that these tweets

are “of and concerning” the Plaintiff.

           2.        Defendants’ Tweets were Defamatory

           “Mixed expression of opinion, however, is not constitutionally protected and exists when

a published statement containing an opinion is made and is not based on facts set forth in the

article,        or   assumed facts and,   therefore,       implies   the   existence   of   some   other

undisclosed facts on which the opinion is based. Demby v. English, 667 So. 2d 350, 355 (Fla.

Dist. Ct. App. 1995). “n determining whether the statement is one of pure or mixed opinion,

the [*984] court must examine the words used, together with the totality of the circumstances

and the context, within which it was published.” Sullivan v. Barrett, 510 So. 2d 982, 983-84 (Fla.

Dist. Ct. App. 1987).

           Here, despite Defendants’ best efforts to try to couch their tweets as “pure opinion,” in

the context of the entire tweets, it is clear that they were instead asserting false facts about

Plaintiff. While the statements, “How many 25th birthdays have been stolen from us by white

supremacy, gun violence, prejudice, and fear?” And “We need to end gun violence and racism”

on their own may qualify as pure opinion, the fact they are juxtaposed next to a tweet about

Trayvon Martin’s birthday converts them to statements of fact concerning Plaintiff. This is




                                                       7
because any objective reader of the tweet would understand it as such. This is a matter of

common sense. The only rational understanding of Defendants’ tweets is that Defendants are

directly referring to Plaintiff as engaging in “white supremacy, gun violence, prejudice…” as

well as “racism.”

         Defendants next contend that the referring to Plaintiff as engaging in “white supremacy,

gun violence, prejudice…” as well as “racism” is not defamatory. However, they fail to come up

with a single controlling Florida or Eleventh Circuit case that this is the case.

         This is particularly true with regard to Buttigieg’s reference to Plaintiff as a white

supremacist. Whether an individual is a white supremacist is an objectively verifiable statement

of fact. Does the individual belong to any groups that champion white supremacy? Has the

individual ever publicly championed white supremacy? If so, then that individual is a white

supremacist. In Plaintiff’s case, he has done nothing close to that, since he is not a white

supremacist. Plaintiff is half-Peruvian, so being a “white supremacist” is not really even an

option for him. Indeed, “white supremacy” is even formally defined by Merriam-Webster as “a

person who believes that the white race is inherently superior to other races and that white people

should have control over people of other races.”6 Thus, this is a statement of concrete fact, not

unverifiable opinion.

         Furthermore, whether Plaintiff engaged in “gun violence” is also an objectively verifiable

fact. Here, Plaintiff Zimmerman was acquitted of all charges stemming from the Trayvon Martin

shooting, so objectively, and under the eyes of the law, he did not engage in “gun violence,” but

instead justifiable self defense.




6   https://www.merriam-webster.com/dictionary/white%20supremacist.



                                                  8
          Thus, despite Defendants’ best attempts to twist and couch their tweets to try to escape

liability for their actions, their tweets were clearly defamatory under Florida law.

          3.     Plaintiff Sufficiently Pled Actual Malice

          Plaintiff has more than met the threshold for pleading actual malice. The Complaint

unquestionably alleges facts sufficient to “give rise to a reasonable inference that the false

statement was made ‘with knowledge that it was false or with reckless disregard of whether it

was false or not.’” Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016).

          First and foremost, the Complaint sets forth that Plaintiff was acquitted of all charges

regarding the Trayvon Martin shooting. Comp. ¶ 17. Defendants clearly knew this as well. Thus,

from this alone, they must have known that Plaintiff did not engage in “gun violence,” since he

was acquitted of all charges. The same is true for their allegations of “white supremacy” and

“racism.” If Plaintiff had acted out of “white supremacy” and “racism” in shooting Trayvon

Martin, as opposed to self-defense, he surely would have been convicted. Defendants therefore,

at a minimum, recklessly disregarded the truth.

          The Complaint also points to other avenues where Defendants knew or should have

known that their allegations were blatantly false. These include (1) the film and book entitled

The Trayvon Hoax: Unmasking the Witness Fraud that Divided America, Comp ¶ 19, (2) the

widely publicized lawsuit filed by Plaintiff for malicious prosecution and related claims, Comp.

¶ 20, and (3) the facts that Defendants “were part of a leftist/Democrat political partisanship

scheme or parallel concerted action to injure and destroy Plaintiff Zimmerman’s reputation and

profession.” Comp. ¶ 30. In conjunction with the fact that Plaintiff Zimmerman was acquitted of

all charges, and therefore innocent in the eyes of the law, Defendants clearly acted with actual

malice.




                                                  9
IV.     CONCLUSION

        For these compelling reasons, Plaintiff respectfully requests that Defendants’ motion to

dismiss be denied and this case allowed to proceed to discovery forthwith. This is a highly

charged period in our nation’s history, but the law must prevail. Defendants are not above the

law, and they must be held to legally account for their actions without regard to their professed

elite political status.

       As our great Founding Father and second American president, John Adams, declared just

days before signing the Declaration of Independence, the new country was conceived to be a

nation of laws and not men. When Plaintiff was held to account, he was acquitted of any

offense. Defendants must now also be held to account and have their day in court a before a jury

of their peers.

       There can be no excuse to harm an innocent man by calling him, falsely, a white

supremacist – a statement of fact -- and smearing him with charges that he engages in gun

violence, when he was found by a jury of his peers to have acted in self-defense. This is

particularly actionable when the Defendants knew of this acquittal and thus possessed the

requisite actual malice. Their cynical, irresponsible and lawless intent was to gain votes among

some in Florida’s African American community, where they were doing poorly in the polls, at

Mr. Zimmerman’s expense, a man who has been smeared to such an extent that a person, now

serving time, attempted to kill him in the past. Defendants’ cheap defamatory acts thus subjected

Plaintiff to more death threats if not actual violence, endangering his life yet again.

       Plaintiff respectfully requests oral argument on Defendants’ non-meritorious motion

which must be denied.

Dated: June 26, 2020                                   Respectfully submitted,




                                                 10
                                                  /s/ Larry Klayman
                                                 Larry Klayman, Esq.
                                                 KLAYMAN LAW GROUP P.A.
                                                 7050 W. Palmetto Park Rd
                                                 Boca Raton, FL, 33433
                                                 Tel: 561-558-5536
                                                 Email: leklayman@gmail.com

                                                 Attorney for Plaintiff



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of June, 2020, a copy of the foregoing was
served by electronic filing upon counsel listed on the Notice of Electronic Filing


                                                 /s/ Larry Klayman




                                            11
